DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows:
Claim 11, line 15, change the phrase “maker” to --- marker ---.
Claim 18, change the phrase “(New)” to --- (Canceled) ---.
Claim 20, line 16, change the phrase “maker” to --- marker ---.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the boxes are not labeling in Figure 1, as previous rejected in the Office Action filed on 08/25/2021. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter
Claims 11-17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a method and an assistance system for a vehicle, comprising: an identification unit connected to the control unit, which is configured to detect a specific occupant of the vehicle; and
a human machine interface connected to the control unit, which is configured to acquire a statement of the specific occupant, including a determination of a viewing direction of the specific occupant wherein a minimum duration of viewing, by the specific occupant, is required to associate the viewing direction with the maker information as an expression of interest to be stored in a data memory; and wherein the data memory is continuously updated in real time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
01/03/2021